Filed 10/31/19
             CERTIFIED FOR PARTIAL PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION FIVE


Conservatorship of the Person           B291525
and Estate of D.P.,
                                        (Los Angeles County
                                        Super. Ct. No. ZE041308)


PUBLIC GUARDIAN OF THE
COUNTY OF LOS ANGELES,

        Petitioner and Respondent,

        v.

D.P.,

        Objector and Appellant.


      APPEAL from an order of the Superior Court of the County
of Los Angeles, Robert Harrison, Judge. Affirmed.




      Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion is certified for publication with the exception
of section II and section III, subsections B and D.
     Christopher Lionel Haberman, under appointment by the
Court of Appeal, for Objector and Appellant.
     No appearance for Petitioner and Respondent.
                 ______________________________

                     I. INTRODUCTION

       The Public Guardian of the County of Los Angeles (County)
filed a petition under the Lanterman-Petris-Short Act (LPS Act)
(Welf. & Inst. Code, § 5000 et seq.)1 for reappointment as the
conservator of appellant D.P., alleging that he was gravely
disabled as the result of a mental disorder. Following a trial at
which the jury found D.P. to be gravely disabled, the trial court
granted the petition and ordered reappointment of the County as
D.P.’s conservator.
      On appeal from the reappointment order, D.P. contends,
among other things, that the trial court committed prejudicial
error by failing to instruct the jury on an element necessary to
the gravely disabled finding. In the published portion of this
opinion, we hold that the trial court properly instructed the jury
using the applicable statutory definition of gravely disabled. In
the unpublished portion this opinion, we address and reject D.P.’s
other contentions on appeal. We therefore affirm the trial court’s
reappointment order.




1     The LPS Act governs the detention and treatment of
persons who are dangerous or gravely disabled as a result of a
mental disorder. All statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                2
     II. FACTUAL AND PROCEDURAL BACKGROUND

A.    Petition for Reappointment of Conservator

       On February 26, 2018, the trial court notified D.P. and the
County that the one-year LPS conservatorship established for
D.P. under section 5350 would terminate on April 24, 2018. On
March 9, 2018, the County filed a petition for reappointment as
the conservator of the person and estate of D.P., setting the
initial hearing on the petition for April 3, 2018. Following
various continuances and D.P.’s April 16, 2018, request for jury
trial detailed below, the trial court set the matter for jury trial on
July 6, 2018.

B.    Jury Trial

      Jury trial commenced on July 6, 2018, with Dr. Loreta
Mulokas testifying for the County and D.P. testifying on his own
behalf.

      1.    Dr. Mulokas’s Testimony

       Dr. Mulokas, a board certified geriatric psychiatrist, had
evaluated patients with mental disorders for 32 years. She had
testified as an expert in court over 100 times.
       D.P. was first admitted to Dr. Mulokas’s psychiatric unit at
the West Los Angeles Veterans Hospital in May 2017. He was
transferred from a medical floor to the “geriatric psych[] ward”
due to behavioral issues.




                                  3
      During the past year, as the regular psychiatrist in the
unit, Dr. Mulokas saw D.P. on a daily basis during her morning
rounds. She also conducted more in-depth evaluations of him
every two or three months.
      In preparation for her trial testimony, Dr. Mulokas
reviewed D.P.’s current psychiatric medical records and consulted
with the hospital treatment team involved in his care. Based on
her interviews with D.P., her review of his records, and her
consultations with his treatment team, Dr. Mulokas opined that
he suffered from a mental illness—schizoaffective disorder
bipolar type. He initially presented with symptoms of paranoia
and hallucinations, but had improved with treatment that
included psychiatric medication.
      Dr. Mulokas confirmed that D.P.’s schizoaffective diagnosis
was consistent with a mental disorder defined in the DSM-5.2
According to Dr. Mulokas, “[s]chizoaffective disorder diagnostic
criteria include psychotic symptoms, which are persistent after
mood symptoms are . . . resolved . . . .” In the past, D.P. exhibited
“agitated depression with psychotic symptoms,” as well as
“[paranoia] which led him to hostility, distrust in [his] treatment
team[] and in roommates, [and] cause[d] him to become
aggressive [and] throw[] things at staff . . . like feces[] and his
diapers . . . .”
       D.P.’s behavior had improved recently, but he “still engaged
in socially inappropriate behavior . . . .” In one recent incident,
D.P. “exposed himself inappropriately in the day room . . . [by


2     The DSM-5, or the Diagnostic and Statistical Manual for
Mental Disorders, 5th Edition, defines and classifies mental
disorders for purposes of diagnosis, treatment, and research.
(McGee v. Bartow (7th Cir. 2010) 593 F.3d 556, 574–575.)




                                 4
taking] off his wetted diaper . . . and [throwing] it on the floor in
front of other patients.”
       D.P.’s currently prescribed psychiatric medications to treat
his schizoaffective disorder included: a mood stabilizer,
depakote; an antidepressive medication, duloxetine; and another
antidepressant, trazodone. At the time of trial, D.P. was
compliant in taking his medications and did not require
“prompting” to ensure compliance. Although D.P. believed that
he did not need medication and did not believe he had a mental
illness, he accepted the treatment imposed on him. But,
according to Dr. Mulokas, D.P. would still stay in bed all day
unless “prompted” to get up and move to the day room.
       Dr. Mulokas explained that D.P. did not have “insight into
his mental disorder,” i.e., he did not, or could not, acknowledge or
understand that he suffered from a mental disorder for which he
needed treatment. In Dr. Mulokas’s opinion, D.P. could not treat
his mental illness on his own without assistance and could not
“provide for his own basic food, clothing, and shelter [needs]
without taking [his] medication.” Dr. Mulokas believed D.P.
needed to “be treated in [a] secured psychiatric setting with
medical privileges . . . because he ha[d] certain medical conditions
which [needed] to be closely supervised and treated.”3 To her
knowledge, D.P. had not “ever successfully lived independently in
the community without supervision.” When she discussed with
him where he would live if released, he replied, “‘If I go to the
street, I will find out.’” Although D.P. had supplemental social



3     In addition to his mental disorder, D.P. suffered from
serious medical conditions, including diabetes and metastatic
prostate cancer.




                                 5
security income, he did not have veterans benefits and could not
handle his own finances.
      In Dr. Mulokas’s opinion, D.P. lacked sufficient insight to
be a “meaningfully [voluntary] patient” and he was “currently
gravely disabled due to a mental disorder such that he need[ed]
to remain in a conservatorship . . . .”

      2.    D.P.’s Testimony

      D.P. believed he had schizophrenia and that he was “manic
depressive.” He admitted he had depression in the past to the
point where he did not want to get out of bed. D.P. also
acknowledged that he needed psychiatric treatment and was
therefore willing to continue to see a psychiatrist and take his
medications on an outpatient basis. He also wanted to continue
treatment for his medical issues, including his metastatic
prostate cancer.
      According to D.P., if released from the conservatorship, he
would coordinate with a social worker to find housing. Before he
was hospitalized, he lived on the streets; he was not homeless, he
was “a street person.” He received $800 per month in social
security benefits and knew where to obtain food and clothing.
      On cross examination, D.P. clarified that he did not believe
he had a mental illness; he had “a psychosis . . . .” But his
psychosis was “temporary” and could be treated with medication.
If he were released from the conservatorship, he would obtain his
medication “from some doctor somewhere. Either a pharmacy,
the [Department of Veterans Affairs] or a clinic, wherever.” He
believed he needed to be treated by a doctor and take medication
and promised to “follow up” if released.




                                6
       In terms of housing, D.P. explained that he would “work
with the [Department of Veterans Affairs], get some type of
housing or a room, or whatever.” He believed his $800 monthly
social security benefit would be “sufficient on the streets.”

C.    Verdict and Order Reappointing Conservator

      Following testimony and argument, the jury returned a
verdict finding that D.P. was “presently gravely disabled due to a
mental disorder.” Based on the verdict, the trial court granted
the County’s petition and issued an order reappointing the
County as the conservator of the person and estate of D.P. for one
year, ending on April 24, 2019.
      On July 10, 2018, D.P. timely filed a notice of appeal.

                        III. DISCUSSION

A.    The LPS Act: An Overview

       “The LPS Act governs the involuntary detention,
evaluation, and treatment of persons who, as a result of mental
disorder, are dangerous or gravely disabled. (§ 5150 et seq.) The
Act authorizes the superior court to appoint a conservator of the
person for one who is determined to be gravely disabled (§ 5350 et
seq.), so that he or she may receive individualized treatment,
supervision, and placement (§ 5350.1). As defined by the Act, a
person is ‘gravely disabled’ if, as a result of a mental disorder, the
person ‘is unable to provide for his or her basic personal needs for
food, clothing, or shelter.’ (§ 5008, subd. (h)(1)(A).) [¶] . . . [¶]
The procedures for establishing a conservatorship include a




                                  7
number of requirements pertaining to notice, hearing and trial
rights, and other matters. Specifically, the petition for
appointment of a conservator of the person and the citation for
conservatorship must be served upon the proposed conservatee at
least 15 days before the scheduled hearing date, and the proposed
conservatee must be given notice of the privileges and rights
subject to deprivation as part of the conservatorship. (§ 5350;
Prob. Code, §§ 1823, 1824.) A hearing must be held within 30
days of the date of the petition, and the court must ‘appoint the
public defender or other attorney for the . . . proposed conservatee
within five days after the date of the petition.’ (§ 5365.) The
proposed conservatee ‘shall have the right to demand a court or
jury trial on the issue whether he or she is gravely disabled,’ but
must do so before or within five days following the hearing on the
conservatorship petition. (§ 5350, subd. (d).)” (Conservatorship of
John L. (2010) 48 Cal. 4th 131, 142–143 (John L.).) “Court or jury
trial shall commence within 10 days of the date of the demand.”
(§ 5350, subd. (d)(2).)
       “The party seeking imposition of the conservatorship must
prove the proposed conservatee’s grave disability beyond a
reasonable doubt, and a jury verdict finding such disability must
be unanimous. (Conservatorship of Roulet (1979) 23 Cal. 3d 219,
235 [152 Cal. Rptr. 425, 590 P.2d 1].) An LPS conservatorship
automatically terminates after one year, and reappointment of
the conservator must be sought by petition. (§ 5361.)” (John L.,
supra, 48 Cal.4th at p. 143.)




                                 8
B.    Failure to Commence Jury Trial Within Statutory Time
      Limit

      1.    Background

      As noted above, the original one-year LPS conservatorship
order was due to terminate on April 24, 2018, and the initial
hearing on the County’s petition for reappointment of conservator
was set for April 3, 2018. On that date, D.P.’s counsel appeared,
requested a continuance, and waived the 30-day time period in
section 5365 within which the initial hearing must be held.
Based on D.P.’s request, the trial court continued the initial
hearing to April 16, 2018.
      On April 16, 2018, D.P.’s counsel appeared and, before
commencement of the initial hearing on the petition, demanded a
jury trial.4 Counsel also requested a date for jury trial “as soon
as possible . . . .” The trial court continued the matter to
May 3, 2018, for a jury trial setting, without any objection by
D.P.’s counsel based on the 10-day limit in section 5350,
subdivision (d)(2).
       On May 3, 2018, D.P.’s counsel appeared and informed the
trial court that D.P. was asking for a “jury panel as soon as
possible.” When the court set the matter for jury trial on
June 11, 2018, D.P.’s counsel responded, “Object to just a long
continuance, but I understand.” The court replied that “[a]ll
objections as to time are reserved.” D.P.’s counsel then informed
the court that he had a scheduling conflict on June 13, 2018, at

4     Under section 5350, subdivision (d)(1), D.P.’s demand for
jury trial waived his right to an initial hearing by the trial court
on the petition.




                                  9
which point the court set June 11 as the jury trial readiness
conference and June 14 as the date for jury trial.
       On June 11, 2018, the trial court informed the parties that
jury trial would need to be continued for one week, from June 14
to June 21. When D.P.’s counsel informed the court that he had a
conflict on June 21, the court suggested June 28. In response,
D.P.’s counsel asked for a date of July 5, and the court agreed,
scheduling a jury trial readiness conference for July 3 and trial
for July 5.
       On July 3, 2018, the parties appeared and, due to a
scheduling conflict, agreed to commence jury trial on
July 6, 2018. As noted, D.P.’s jury trial commenced on
July 6, 2018, 81 days following his April 16, 2018, demand for
jury trial.

      2.    Statutory Right to Commence Jury Trial Within
            10 Days

       It is undisputed that D.P. exercised his statutory right to
demand a jury trial and that his trial did not commence within
the 10-day statutory time limit. On appeal, he contends that the
trial court’s failure to commence the jury trial within the
statutory time limit: (1) deprived the court of the jurisdiction to
conduct the subsequent jury trial; and (2) violated his federal and
state due process rights.

      3.    Jurisdiction to Conduct Jury Trial

     In support of his jurisdictional contention, D.P. cites
Conservatorship of Kevin M. (1996) 49 Cal. App. 4th 79 (Kevin M.)




                                10
and argues that the 10-day time limit for commencing a jury trial
in section 5350, subdivision (d)(2) is “mandatory,” not
“‘directory,’” and therefore the court lacked jurisdiction over his
trial. But, as D.P. acknowledges, Kevin M. involved the failure of
a proposed conservatee to demand a jury trial within the five-day
time limit in section 5350, subdivision (d)(1); and, although the
court in Kevin M. concluded that the five-day period was
mandatory and a “conservatee loses the right to jury (or court)
trial if the demand is not timely made,” it expressly held that the
trial court was not divested of jurisdiction to conduct the jury
trial in that case. (Kevin M., supra, 49 Cal.App.4th at p. 89.)
        D.P. also acknowledges the holding in Conservatorship of
James M. (1994) 30 Cal. App. 4th 293 (James M.) that the failure
to comply with the 10-day time limit did not deprive the trial
court of jurisdiction to hold a jury trial. But he nevertheless
maintains that the holding in that case is somehow inapplicable
to the facts at bar. We disagree.
        In James M., supra, 30 Cal. App. 4th 293, the conservatee
contended that the trial court lacked jurisdiction to reappoint the
conservator because the prior conservatorship had expired and
his trial did not commence within the 10-day period in section
5350, subdivision (d)(2) following his demand for a court trial.
The court held that the 10-day time limit in section 5350 is
“directory,” not mandatory, and thus the court had inherent
jurisdiction to conduct the reappointment hearing. (James M.,
supra, 30 Cal.App.4th at p. 295.) In reaching this conclusion, the
court in James M. reasoned as follows: “‘With respect to time-
limit statutes the general rule is that “requirements relating to
the time within which an act must be done are directory rather
than mandatory or jurisdictional, unless a contrary intent is




                                11
clearly expressed.”’ [Citations.] . . . [¶] Section 5350,
subdivision (d) does not provide a consequence or penalty for
failure to commence the trial within 10 days of the demand.
[Citations.] This omission suggests the statute is intended to be
directory only.” (Id. at p. 298.)
       We agree with the holding in James M., supra, 30
Cal. App. 4th 293 that the 10-day time limit to commence court or
jury trial in section 5350, subdivision (d)(2) is directory because
that section does not specify a consequence or penalty for failure
to comply with the 10-day time limit. Thus, the commencement
of D.P.’s jury trial well after the expiration of that time limit had
no effect on the trial court’s fundamental jurisdiction to conduct
the jury trial.5

      4.     Due Process Violation

      D.P. next contends that even if the trial court had
jurisdiction to conduct the jury trial in this case, the 71-day delay
in bringing the case to trial following the expiration of the 10-day
statutory time limit violated his due process rights and the
conservatorship therefore must be reversed.
      It is well established that involuntary commitment to a
mental institution is subject to the due process protections of the
Fourteenth Amendment. “[C]ivil commitment for any purpose
constitutes a significant deprivation of liberty that requires due


5     D.P. did not pursue mandamus relief once the statutory 10-
day period expired. We therefore express no opinion on whether
or what relief might be appropriate when a proposed conservatee
seeks a writ of mandamus to enforce the statutory jury trial
deadline.




                                 12
process protection. [Citations.]” (Addington v. Texas (1979) 441
U.S. 418, 425.) Specifically, “LPS Act commitment proceedings
are subject to the due process clause because significant liberty
interests are at stake. ([]John L., supra, 48 Cal.4th at p. 150.)
But an LPS Act proceeding is civil. (Conservatorship of George H.
(2008) 169 Cal. App. 4th 157, 162 . . . .) ‘[T]he stated purposes of
the LPS Act foreclose any argument that an LPS commitment is
equivalent to criminal punishment in its design or purpose.’
([]John L.[, supra, 48 Cal.4th] at p. 151.) Thus, not all safeguards
required in criminal proceedings are required in LPS Act
proceedings. ([Ibid.] . . . .)” (Conservatorship of P.D. (2018) 21
Cal.App.5th 1163, 1167.)
      “‘Once it is determined that due process applies, the
question remains what process is due.’ Morrissey v. Brewer, 408
U.S. 471, 481 (1972). Though the required procedures may vary
according to the interests at stake in a particular context, Boddie
v. Connecticut, 401 U.S. 371, 378 (1971), ‘the fundamental
requirement of due process is the opportunity to be heard “at a
meaningful time and in a meaningful manner.”’ [Citations.]”
(Brock v. Roadway Express, Inc. (1987) 481 U.S. 252, 261.)
      “In conservatorship cases, we balance three factors to
determine whether a particular procedure or absence of a
procedure violates due process: the private interests at stake, the
state or public interests, and the risk that the procedure or its
absence will lead to erroneous decisions. ([Conservatorship of]
Ben C. [(2007)] 40 Cal.4th [529,] 538–539 [relying on Lassiter v.
Department of Social Services (1981) 452 U.S. 18 . . . and In re
Sade C. (1996) 13 Cal. 4th 952 . . .].) We also consider ‘“the
availability of prompt remedial measures.”’ (Thorn [v. Superior




                                13
Court (1970)] 1 Cal.3d [666,] 673.)” (John L., supra, 48 Cal.4th at
p. 150.)
      Although D.P. asserts that his federal and state due
process rights were violated by the delay in the commencement of
his jury trial, he makes no attempt to articulate how he was
prejudiced by the delay. Nor does our independent review of the
record demonstrate any prejudice. There is no indication that
memories faded or that witnesses or evidence became unavailable
during the delay. Moreover, although the trial court did not
commence trial until July 6, 2018, following the jury verdict, the
court set the resulting conservatorship to expire on
April 24, 2019, that is, one year after the prior conservatorship
was set to expire. Thus, D.P. was not subject to any additional
time under his conservatorship as a result of the delay in
commencing trial.
      Based on these particular facts, even assuming for
purposes of argument that the delay in commencing trial violated
D.P.’s due process rights, we conclude that any error was
harmless beyond a reasonable doubt. (See, e.g., People v.
Hurtado (2002) 28 Cal. 4th 1179, 1194 [“the Chapman test
(Chapman v. California[ (1967)] 386 U.S. 18) []that federal
constitutional error is reversible unless shown to be harmless
beyond a reasonable doubt . . . is used for the review of federal
constitutional error in civil commitment cases in California
generally”]; Conservatorship of Early (1983) 35 Cal. 3d 244, 255
[finding instructional error was not harmless beyond a
reasonable doubt].)




                                14
C.    Instructional Error: Modified CACI No. 4000

      D.P. contends that the trial court erred when it failed to
instruct the jury with the third element of the CACI No. 4000
definition of “gravely disabled,” i.e., to prove a proposed
conservatee is gravely disabled, it must be shown “[t]hat [the
conservatee] is unwilling or unable voluntarily to accept
meaningful treatment.” According to D.P., the omission of that
element reduced the County’s burden of proof to “less than
beyond a reasonable doubt.”

      1.    Background

       Prior to commencement of trial, D.P.’s counsel objected to
the County’s modified version of CACI No. 4000, which read:
“The [County] claims that [D.P.] is gravely disabled due to a
mental disorder and therefore should be placed in a
conservatorship. In a conservatorship, a conservator is appointed
to oversee, under the direction of the court, the care of persons
who are gravely disabled due to a mental disorder. To succeed on
this claim, the [County] must prove beyond a reasonable doubt all
of the following: [¶] 1. That [D.P.] has a mental disorder; and [¶]
2. That [D.P.] is gravely disabled as a result of the mental
disorder.” The unmodified CACI No. 4000 included a third
element in brackets that read: “[3. That [name of respondent] is
unwilling or unable voluntarily to accept meaningful treatment.]”
D.P.’s counsel argued that the modified instruction improperly
omitted the third element. Counsel also noted, however, that a
slightly modified version of that element had been added to the
County’s proposed version of CACI No. 4002. Specifically, the




                                15
last line of the County’s proposed version of CACI No. 4002 was
modified to include: “In determining whether [D.P.] is presently
gravely disabled, you may consider whether he is able or willing
voluntarily to accept meaningful treatment.” After a colloquy
with counsel, the trial court ruled that it would give the County’s
proposed CACI Nos. 4000 and 4002 as modified.

      2.    Standard of Review/Legal Principles

       We review claimed errors in the accuracy or completeness
of the jury instructions under the de novo standard of review.
(Conservatorship of P.D. (2018) 21 Cal.App.5th 1163, 1167.) “In
considering the accuracy or completeness of a jury instruction, we
evaluate it in the context of all of the court’s instructions.”
(Caldera v. Department of Corrections & Rehabilitation (2018) 25
Cal.App.5th 31, 44–45.)
       D.P. cites Conservatorship of Davis (1981) 124 Cal. App. 3d
313 (Davis) and Conservatorship of Walker (1987) 196 Cal. App. 3d
1082 (Walker) in support of his position that the trial court erred
in failing to include CACI No. 4000’s third element, which, as
noted, requires an additional finding that a proposed conservatee
“is unwilling or unable voluntarily to accept meaningful
treatment” before a proposed conservatee is considered gravely
disabled. The County disagrees and contends the trial court was
not required to instruct the jury on the third element, citing
Conservatorship of Symington (1989) 209 Cal. App. 3d 1464, 1467
(Symington), in support.6

6      The Directions for Use for CACI No. 4000 note that there is
a split of authority as to whether a jury must be instructed on the
third element. The recent decision in Conservatorship of K.P.




                                16
      3.    Davis

       In Davis, supra, 124 Cal. App. 3d 313, the trial court in an
LPS Act conservatorship proceeding initiated by the County gave
the following instruction to the jury: “‘You are instructed that
before you may consider whether [the proposed conservatee] is
gravely disabled you must first find that she is, as a result of a
mental disorder, unwilling or unable to accept treatment for that
mental disorder on a voluntary basis. If you find that [the
proposed conservatee] is capable of understanding her need for
treatment for any mental disorder she may have and capable of
making a meaningful commitment to a plan of treatment of that
disorder she is entitled to a verdict of “not gravely disabled.”’”
(Id. at p. 319.) At trial, the jury found the proposed conservatee
not gravely disabled. (Id. at p. 317.) The County appealed,
arguing that the trial court erred in delivering the instruction.
(Id. at p. 320.) The Court of Appeal disagreed, finding no
prejudicial error. (Id. at pp. 329, 331.)
       In reaching that conclusion, the court attempted to
harmonize the purpose of the LPS Act, which includes
safeguarding individual rights, with section 5008, subdivision
(h)(1), which defines the term “gravely disabled.” (Davis, supra,
124 Cal. App. 3d 313, 322.) The court noted that section 5352
additionally “provides that a petition to establish a
conservatorship shall be filed only after a preliminary
determination has been made that the person is gravely disabled
as a result of mental disorder and is unwilling, or incapable of


(2019) 39 Cal.App.5th 254 notes this split in authority and
follows the reasoning of Symington, supra, 209 Cal. App. 3d 1464,
which reasoning, as explained below, we also find persuasive.




                                17
accepting, treatment voluntarily.” (Davis, supra, 124 Cal.App.3d
at p. 322.) Given the LPS Act’s purpose, the court concluded that
“a person sought to be made an LPS conservatee subject to
involuntary confinement in a mental institution, is entitled to
have a unanimous jury determination of all of the questions
involved in the imposition of such a conservatorship . . . .” (Id. at
p. 329.)

      4.    Walker

       In Walker, supra, 196 Cal. App. 3d 1082, the trial court,
using the language of the section 5008, subdivision (h)(1)
definition, instructed the jury that the term “gravely disabled”
means “‘a condition in which a person, as a result of a mental
disorder, is unable to provide for his or her basic personal needs
for food, clothing or shelter.’” (Walker, supra, 196 Cal.App.3d at
p. 1091.) But the trial court further instructed: “‘If you find that
[the proposed conservatee] can survive safely in freedom by
himself or with the help of [an] available, willing and responsible
family member, friend or other third party and that [the proposed
conservatee] is willing and capable of accepting voluntary
treatment, then you must find that [the proposed conservatee] is
not gravely disabled.’” (Ibid., italics omitted.) The jury found the
proposed conservatee to be gravely disabled. (Id. at p. 1088.)
       The court in Walker, supra, 196 Cal. App. 3d 1082, held the
latter instruction was erroneous because it advised the jury that
a conservatorship was inappropriate only if the proposed
conservatee “can provide for his needs and is willing to accept
treatment.” (Id. at p. 1092.) In reaching this conclusion, the
court interpreted the holding in Davis, supra, 124 Cal. App. 3d 313




                                 18
as follows: “The jury should determine if the person voluntarily
accepts meaningful treatment, in which case no conservatorship
is necessary. If the jury finds the person will not accept
treatment, then it must determine if the person can meet his
basic needs on his own or with help, in which case a
conservatorship is not justified.” (Walker, supra, 196 Cal.App.3d
at pp. 1092–1093.)

      5.    Symington

      In Symington, supra, 209 Cal. App. 3d 1464, the trial court
found the proposed conservatee to be gravely disabled and
further concluded that “it was not necessary to determine
additionally whether the conservatee was unwilling or unable to
accept treatment on her own . . . .” (Id. at p. 1466.) On appeal,
the conservatee argued, “‘Grave disability, by definition, includes
an unwillingness and/or inability on the part of the proposed
conservatee to voluntarily accept treatment for the mental
disorder making the conservatee unable to provide for the
necessities of life.’” (Id. at p. 1467.) The court disagreed. (Ibid.)
      In rejecting the additional requirement for a gravely
disabled determination, the court in Symington, supra, 209
Cal. App. 3d 1464, noted that “gravely disabled” as defined in
section 5008, subdivision (h)(1) was “‘[a] condition in which a
person, as a result of a mental disorder, is unable to provide for
his basic personal needs for food, clothing, or shelter[.]’”
(Symington, supra, 209 Cal.App.3d at p. 1468.) It also noted that
the statutory definition of gravely disabled made no mention of a
proposed conservatee’s refusal or inability to consent to
treatment and that language concerning whether a proposed




                                 19
conservatee was unable or unwilling to accept treatment
appeared only in section 5352. (Symington, supra, 209
Cal.App.3d at pp. 1467–1468.) The court reasoned that section
5352 was enacted to allow treatment facilities to initiate
conservatorship proceedings at the time of admission if a patient
is uncooperative. (Symington, supra, 209 Cal.App.3d at p. 1467.)
According to the court, that section was not enacted “as an
additional element to be proved to establish the conservatorship
itself.” (Ibid.) As the court observed, “many gravely disabled
individuals are simply beyond treatment.” (Ibid.) The court also
explained that the language of section 5352 is “not intended to be
a legal term, but is a standard by which mental health
professionals determine whether a conservatorship is necessary
in order that a gravely disabled individual may receive
appropriate treatment. A person who, as a result of a mental
disorder, is unable to care for her food, clothing, and shelter
needs is more likely than not unable to appreciate the need for
mental health treatment. If a mental health professional
determines this to be so, the person may appropriately be
recommended for a conservatorship. Put another way, mental
health facilities may initiate conservatorship proceedings before
they accept a gravely disabled patient. But the terms are simply
not interchangeable, and an individual who will not voluntarily
accept mental health treatment is not for that reason alone
gravely disabled.” (Symington, supra, 209 Cal.App.3d at p. 1468.)
In so concluding, the court disagreed with the implicit holding of
Walker, supra, 196 Cal.App.3d at pages 1092–1093.7 It also

7     We have expressed skepticism of the rationale in Walker,
supra, 196 Cal. App. 3d 1082. (Conservatorship of George H.
(2008) 169 Cal. App. 4th 157, 162, fn. 3.)




                               20
distinguished the facts and the jury instructions at issue in
Davis, supra, 124 Cal. App. 3d 313, noting that “the issue resolved
in [Davis] did not call for an analysis of the propriety of the
instruction. And none was offered.” (Symington, supra, 209
Cal.App.3d at p. 1469.)

      6.    Symington is persuasive

       We agree with the reasoning of Symington, supra, 209
Cal. App. 3d 1464. (See also Conservatorship of K.P., supra, 39
Cal.App.5th at pp. 267–268.) In reaching this conclusion, we
begin our analysis with the well-established principle that
“‘“[i]nstructions in the language of an applicable statute are
properly given.”’” (Metcalf v. County of San Joaquin (2008) 42
Cal. 4th 1121, 1131, quoting Conservatorship of Gregory (2000) 80
Cal. App. 4th 514, 520; 7 Witkin Cal. Procedure (5th ed. 2008)
Trial, § 268, p. 321.)
       Here, the applicable statute is section 5350, subdivision
(b)(1), which provides that a conservator may be appointed “for a
person who is gravely disabled as defined in subparagraph (A) of
paragraph (1) of subdivision (h) of section 5008.” As noted,
section 5008, subdivision (h)(1) defines “gravely disabled” as “[a]
condition in which a person, as a result of a mental health
disorder, is unable to provide for his or her basic personal needs
for food, clothing, or shelter.” Thus, an instruction based on the
express language of this definition, as given by the trial court
here, is presumptively correct.
       Our conclusion concerning the instruction on the definition
of gravely disabled is further informed by section 5350, which
provides an exception to the definition of “gravely disabled.” It




                                21
states that a person is not “‘gravely disabled’ if that person can
survive safely without involuntary detention with the help of
responsible family, friends, or others who are both willing and
able to help provide for the person’s basic personal needs for food,
clothing, or shelter.” (§ 5350, subd. (e)(1).) But section 5350
provides no similar exception for persons who are able or willing
to accept treatment, an omission that strongly suggests the
Legislature did not consider an inability or unwillingness to
voluntarily accept treatment as an essential element of the
gravely disabled definition.
       Moreover, section 5008, subdivision (h)(1)(A) makes no
cross-reference to other provisions of the LPS Act that do refer to
being unable or unwilling to accept treatment. (See, e.g., §§ 5250,
subd. (c); 5252; 5350.5; 5352.) Because the role of the court when
construing a statute is not to insert what has been omitted (Code
Civ. Proc., § 1858; California Cannabis Coalition v. City of
Upland (2017) 3 Cal.5th 924, 939), we cannot expand upon the
section 5008, subdivision (h)(1) definition of “gravely disabled.”
       As D.P. notes, section 5352 “provides that a petition to
establish a conservatorship shall be filed only after a preliminary
determination has been made that the person is gravely disabled
as a result of mental disorder and is unwilling, or incapable of
accepting, treatment voluntarily.” But, as the court in
Symington, supra, 209 Cal. App. 3d 1464, explained, section 5352
allows “treatment facilities to initiate conservatorship
proceedings at the time a patient is accepted where the
individual may prove uncooperative,” but does not add an
element for proving a person is gravely disabled. (Symington,
supra, 209 Cal.App.3d at p. 1467; see also Conservatorship of
K.P., supra, 39 Cal.App.5th at p. 268.) Further, here, D.P. was




                                22
subject to a reappointment petition pursuant to section 5361,
which requires the state “to prove beyond a reasonable doubt that
the conservatee remains gravely disabled.” (Conservatorship of
Deidre B. (2010) 180 Cal. App. 4th 1306, 1312, italics added.)
Thus, section 5352 and the third element of CACI No. 4000 would
not apply in this context.
      The trial court therefore did not err in instructing the jury
with modified CACI No. 4000 because D.P.’s unwillingness or
inability to accept voluntarily meaningful treatment was not a
required element under section 5008, subdivision (h)(1). We note,
however, that here the trial court also instructed the jury that it
was permitted to consider D.P.’s willingness to accept treatment
as one factor in deciding whether D.P. was gravely disabled by
delivering its modification to CACI No. 4002 described above.

D.    Sufficiency of Evidence: Grave Disability

       D.P. contends that the evidence was insufficient to support
the jury’s finding that he was gravely disabled as a result of a
mental disorder. According to D.P., the trial court should have
granted his motion for a directed verdict because Dr. Mulokas’s
testimony did not support a finding that he was unable to provide
for his basic needs for food, clothing, and shelter. D.P. maintains
that the expert’s testimony instead showed at best only that, if
released, D.P. would not continue to take his psychiatric
medications and would fail to follow up on needed medical
treatment.




                                23
      1.    Standard of Review

       In reviewing D.P.’s claim, “we apply the substantial
evidence standard to determine whether the record supports a
finding of grave disability. The testimony of one witness may be
sufficient to support such a finding. (Conservatorship of Johnson
(1991) 235 Cal. App. 3d 693, 697 [1 Cal. Rptr. 2d 46].) We review
the record as a whole in the light most favorable to the trial court
judgment to determine whether it discloses substantial evidence.
Substantial evidence, which is evidence that is reasonable,
credible, and of solid value, also includes circumstantial evidence.
(Conservatorship of Walker (1989) 206 Cal. App. 3d 1572, 1577
[254 Cal. Rptr. 552].)” (Conservatorship of Carol K. (2010) 188
Cal. App. 4th 123, 134.)

      2.    Analysis

       The County’s reappointment petition was supported by the
expert testimony of D.P.’s treating psychiatrist, Dr. Mulokas,
which, by itself, was sufficient to support the jury’s gravely
disabled finding. It is well established that an expert opinion is
substantial evidence if it is supported by facts and a reasoned
explanation of how those facts inform the opinion. (San Diego
Gas & Electric Co. v. Schmidt (2014) 228 Cal. App. 4th 1280, 1292,
citing Jennings v. Palomar Pomerado Health Systems, Inc. (2003)
114 Cal. App. 4th 1108, 1117.)
       Dr. Mulokas testified that, in her opinion, D.P. was gravely
disabled and was unable to voluntarily accept treatment. She
based her opinion on her training and experience, her months-
long treatment of D.P., her interviews with his treatment team,




                                 24
and his medical records. Although she premised her opinion
concerning the gravely disabled finding on her stated belief that
D.P. would decompensate if released—because he lacked insight
into his mental disorder—that testimony supported a reasonable
inference that D.P. would not continue to voluntarily take
necessary medication or seek needed psychiatric and medical
treatment. And, Dr. Mulokas testified that without such
necessary medication and treatment, D.P. would become
symptomatic once again and, as a result, be unable to provide for
his basic needs on his own.
      Although D.P. provided testimony that, at times, conflicted
with Dr. Mulokas’s conclusions, under the governing standard of
review discussed above, we must assume the jury resolved such
evidentiary conflicts in favor of its grave disability finding.
Similarly, in examining the trial record, we must draw all
reasonable inferences from the expert’s testimony in support of
the jury’s finding. Under this standard, this was not a close case.
We therefore conclude substantial evidence supported the jury’s
verdict that D.P. was gravely disabled as the result of a mental
disorder beyond a reasonable doubt.




                                25
                        IV. DISPOSITION

      The trial court’s order reappointing the County as the
conservator of the person and estate of D.P. is affirmed. No costs
are awarded on appeal.




                                          KIM, J.



We concur:




             BAKER, Acting P. J.




             MOOR, J.




                                26